I concur in all that has been said by Chief Justice Buford. In addition to that, it seems to me clear that the right of a depositor to set off his deposit against the liquidator of an insolvent bank is not based upon the statute of set-off at all, but is based upon the principle that the assets of the defunct bank extend no further than the balance due the bank by the depositor after deducting his deposit. If the statute of set-off is applicable, the depositor would be entitled to a judgment against the liquidator for an excess of his deposit over the bank's debt, which would in turn run counter to the statute allowing preference. For that reason I do not think the set-off statute applicable to cases like this.
BUFORD, C.J., AND WHITFIELD AND ELLIS, J.J., concur.